Per Curiam.

This is a motion to confirm the report of a Referee finding respondent guilty of professional misconduct.
Respondent, age 52, was admitted to practice June 25, 1946 in the First Judicial Department. He was charged with attempting to obtain money from a client in order to pay an unlawful fee to an employee of the State Liquor Authority (SLA), or by falsely representing that it would be so used, and subsequently reporting that an arrangement had been so made. The Referee found, and we agree, there was no report made to the client subsequently. The Referee construed the charge to embrace conspiracy to bribe an SLA employee in 1961, in order to procure favorable consideration of the client’s application then pending before the SLA. The evidence offered in support of the charge was contained in the transcript of a minifon recording made March 13, 1962. No money was actually obtained because the client reneged on the agreement. As transcribed the record supports the charge. The motion to confirm the report is granted.
In light of the circumstances present, the absence of any other charges against respondent prior or subsequent to the occurrence here involved, and the otherwise good reputation of *34respondent as attested to, respondent should he suspended for a period of three years.
Stevens, J. P., Eager, Capozzoli, McGtvern and Babin, JJ., concur.
Bespondent suspended for a period of three years effective December 23, 1968.